DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1 and 3-15 remain pending. 
(b) Claim 2 is canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 04/13/2021. The Applicant’s claims 1 and 3-10 remain pending. The Applicant amends claims 1, 3-5, 7-10, and 13-15. The Applicant cancels claim 2.
(a) The Applicant, via the claim amendments filed 04/13/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
Applicant’s arguments, filed 04/13/2021 with respect to the rejection(s) of claims 1-15 under 35 U.S.C. 102 and 35 U.S.C. 103 respectively have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bercher et al. DE102014103932B3 (hereinafter, Berhcer), in view of Basset U.S. P.G. Publication 2013/0146318 (hereinafter, Basset).
Regarding Claim 1, Bercher teaches a hydraulic control arrangement (hydraulic control arrangement, Bercher, Paragraph 0019 and Figure 1) for an arrangement of hydraulically couplable mobile machines (mobile machines which are hydraulically coupled, Bercher, Paragraphs 0059-0079 and Figure 1), comprising: 
at which the hydraulically couplable mobile machines are selectively coupled to one another (an interface (coupling mechanism) to hydraulically couple the machines selectively, Bercher, Paragraphs 0059-0079 and Figure 1); 
-a hydraulic pump configured to supply pressure medium to at least one hydraulic consumer of the hydraulically couplable mobile machines (hydraulic machine (i.e., pump (16)) supplies pressure (i.e., a type of medium such as air) to at least one hydraulic consumer of the hydraulically couplable machines (e.g., working machine usually has numerous hydraulic connections), Bercher, Paragraphs 0059-0079 and Figure 1); 
-an electronic control device configured to generate (control device configured to control the pump system to ensure the pressure (i.e., load) required for the machine (i.e., working machine), wherein the control device is electronic, Bercher, Paragraphs 0037-0047 and 0059-0079 and Figure 1), 
-an electronic control signal based on a load of the at least one hydraulic consumer (electronic control signal based on the detected differential pressure between the unit and working machine, Bercher, Paragraphs 0037-0047); and 
-a transducer configured to convert the electronic control signal into a hydraulic control signal, the transducer and the hydraulic pump being connected to one another such that the hydraulic pump is operated based on the hydraulic control signal (transducer / sensor can convert an electric signal into a hydraulic control signal, for which the hydraulic machine is operated (i.e., hydraulic pump is operated based on the control signal), Bercher, Paragraphs 0059-0079 and Figure 1) …
the transducer and the hydraulic pump are both arranged on a first side of the interface and on a first one of the hydraulically couplable mobile machines.
	Basset teaches a hydraulic control system which includes a hydraulic pump and a transducer (Basset, Paragraphs 0121, 0103, 0106 and Figures 31 and 1). Moreover, Basset teaches that the hydraulic pump and transducer are on hydraulic producing side (i.e., same side) (Basset, Paragraphs 0121, 0103, 0106 and Figures 31 and 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the hydraulic control arrangement of Bercher to include the transducer and the hydraulic pump are both arranged on a first side of the interface and on a first one of the hydraulically couplable mobile machines as taught by Basset.
	It would have been obvious because having the transducer on the same side of the pump system allows for the control module to determine the pressure within the hydraulic cylinder, thus able to identify issues such as surges and undersupply (Basset, Paragraph 0103).
Regarding Claim 3, Bercher, as modified, teaches the control arrangement according to Claim 1.
Bercher does not teach the control arrangement to include the transducer and the hydraulic pump are fixedly connected to one another. 
(Basset, Paragraphs 0121, 0103, 0106 and Figures 31 and 1). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control arrangement of Bercher to include the transducer and the hydraulic pump are fixedly connected to one another as taught by Basset.
It would have been obvious because having the transducer and pump system attached to the tractor allows for the control module to determine the pressure within the hydraulic cylinder, thus able to identify issues such as surges and undersupply (Basset, Paragraph 0103).
Regarding Claim 4, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein the electronic control device is configured to operate the transducer based on the electronic control signal (transducer a device which can be actuated via a control signal, this is similar to a hydraulic valve which is electrically or electronically controllable, in other words the hydraulic valve operates based on the electronic control signal, Bercher, Paragraph 0034 and Figure 1). 
Regarding Claim 5, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein the transducer is arranged in or 5on a pressure medium flow path (transducer is arranged in the pressure medium flow path, Bercher, Paragraphs 0072-0079 and Figure 1), which is supplied with a controllable pressure (control the pressure flow via a signal, Bercher, Paragraphs 0034, 0064-0066, and 0072-0079 and Figure 1).
Regarding Claim 6, Bercher, as modified, teaches the control arrangement according to Claim 5, further comprising: a nozzle, an orifice plate, or a pressure medium volume flow controller arranged in the 10pressure medium flow path upstream of the transducer (control the pressure flor via a signal, wherein the flow is controlled upstream from the transducer per Figure 1, Bercher, Paragraphs 0064-0066 and 0072-0079 and Figure 1).
Regarding Claim 7, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein the transducer includes a pressure-reducing valve, a pressure control valve, or a pressure-limiting valve (transducer / pressure sensor can be a pressure reducing valve, Bercher, Paragraphs 0072-0080).
Regarding Claim 8, Bercher, as modified, teaches the control arrangement according to Claim 1, further comprising: a pump controller configured to control a controlled variable of the hydraulic pump based on the hydraulic control signal (controller for controlling the variable pressure needed by the work machine, which is done so through control signals, Bercher, Paragraphs 0059-0079 and Figure 1).
Regarding Claim 12, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein: the electronic control device is configured to determine the electronic control signal with 15a fixed difference with respect to a highest load of the consumers, and/or the electronic control device is configured to determine the electronic control signal with a variable difference with respect to the highest load of the (controller is configured in a manner to hold constant the desired pressure via an electronic control signal or limit the pressure via an electronic control signal, Bercher, Paragraphs 0059-0079 and Figure 1).
Regarding Claim 13, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein: the electronic control device is configured to detect load oscillations, and the electronic control device is configured to generate - 26 -R.377741 (2179-0476)the electronic control signal to at least partially compensate for the load oscillations (controller can detect and attempt to reduce pressure fluctuations (i.e., load oscillations), Bercher, Paragrpahs 0072-0080).
Regarding Claim 14, Bercher teaches an arrangement of hydraulically couplable mobile machines (hydraulic control arrangement of machines which are mobile, Bercher, Paragraph 0019 and Figure 1), comprising: 
-a first mobile machine (machines (i.e., a first) which is hydraulically coupled, Bercher, Paragraphs 0059-0079 and Figure 1); 
-a second mobile machine (machines (i.e., a second) which is hydraulically coupled, Bercher, Paragraphs 0059-0079 and Figure 1); and 
a hydraulic control arrangement comprising: 
-an interface at which the first and second mobile machines are selectively connected to one another (an interface (coupling mechanism) to hydraulically couple the machines, Bercher, Paragraphs 0059-0079 and Figure 1); 
pump configured to supply pressure medium to at least one hydraulic consumer of the first or the second mobile machines (hydraulic machine (i.e., pump (16)) supplies pressure (i.e., a type of medium such as air) to at least one hydraulic consumer of the hydraulically couplable machines (e.g., working machine usually has numerous hydraulic connections), wherein the needed pressure of the machine is met (i.e., within the requirements), Bercher, Paragraphs 0059-0079 and Figure 1), 
-an electronic control device configured to generate (control device configured to control the pump system to ensure the pressure (i.e., load) required for the machine (i.e., working machine), wherein the control device is electronic, Bercher, Paragraphs 0037-0047 and 0059-0079 and Figure 1), an electronic control signal based on a load of the at least one hydraulic consumer (electronic control signal based on the detected differential pressure between the unit and working machine, Bercher, Paragraphs 0037-0047); and 
-a transducer configured to convert the electronic control signal into a hydraulic control signal, the transducer and the hydraulic pump being connected to one another such that the hydraulic pump is operated based on the hydraulic control signal (transducer / sensor can convert an electric signal into a hydraulic control signal, for which the hydraulic machine is operated (i.e., hydraulic pump is operated based on the control signal), Bercher, Paragraphs 0059-0079 and Figure 1) …
Bercher does not teach the hydraulic control arrangement to include the transducer and the hydraulic pump are both arranged on a first side of the interface and on a first one of the hydraulically couplable mobile machines.
(Basset, Paragraphs 0121, 0103, 0106 and Figures 31 and 1). Moreover, Basset teaches that the hydraulic pump and transducer are on hydraulic producing side (i.e., same side) (Basset, Paragraphs 0121, 0103, 0106 and Figures 31 and 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the hydraulic control arrangement of Bercher to include the transducer and the hydraulic pump are both arranged on a first side of the interface and on a first one of the hydraulically couplable mobile machines as taught by Basset.
	It would have been obvious because having the transducer on the same side of the pump system allows for the control module to determine the pressure within the hydraulic cylinder, thus able to identify issues such as surges and undersupply (Basset, Paragraph 0103).
Regarding Claim 15, Bercher, as modified, teaches the arrangement according to Claim 14, wherein the first mobile machine is a towing machine having a driving machine (first machine is a towing machine which is drivable, Bercher, Figure 1).

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bercher et al. DE102014103932B3 (hereinafter, Berhcer), in view of Basset U.S. P.G. Publication 2013/0146318 (hereinafter, Basset), in further view of Koehler et al. U.S. Patent 5,678,470 (hereinafter, Koehler)
Regarding Claim 9, Bercher teaches the control arrangement according to Claim 6.
	Bercher does not teach the control arrangement to include 20a signal selection device including at least one input, wherein the hydraulic control signal and a further hydraulic control signal are applied to the at least one input, - 25 -R.377741 (2179-0476)wherein the signal selection device is configured to enable one of the hydraulic control signal and the further hydraulic control signal to be selected and to supply the selected signal to a delivery flow controller.
	Koehler teaches a hydraulic system, wherein the system receives two hydraulic control signals and selects between the signals in a manner such that the selected signal is supplied the desired hydraulic pressure or flow (i.e., given priority) (Koehler, Col. 2 Line 57 to Col. 2 Line 59).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control arrangement of Bercher to include a signal selection device including at least one input, wherein the hydraulic control signal and a further hydraulic control signal are applied to the at least one input, wherein the signal selection device is configured to enable one of the hydraulic control signal and the further hydraulic control signal to be selected and to supply the selected signal to a delivery flow controller as taught by Koehler.
	It would have been obvious because selecting between hydraulic lines provides for the ability that one hydraulic line is given priority (Koehler, Col. 1 Lines 25-44).
Regarding Claim 10, Bercher, as modified, teaches the control arrangement according to Claim 9.
the further hydraulic control signal is from a high-priority consumer.
Koehler teaches a hydraulic system, wherein the system receives two hydraulic control signals and selects between the signals in a manner such that the selected signal is supplied the desired hydraulic pressure or flow (i.e., given priority) (Koehler, Col. 2 Line 57 to Col. 2 Line 59).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control arrangement of Bercher to include the further hydraulic control signal is from a high-priority consumer as taught by Koehler.
	It would have been obvious because selecting between hydraulic lines provides for the ability that one hydraulic line is given priority, a desire in operating hydraulic systems (Koehler, Col. 1 Lines 25-44).
Regarding Claim 11, Bercher, as modified, teaches the control arrangement according to Claim 9, wherein the transducer and/or the pressure medium volume flow controller and/or the delivery flow controller and/or the signal 10selection device are or is combined in a control block or a control disk or in a control block or control disk arrangement (transducer, controller, and control signals are arranged in a control block, Bercher, Figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667